Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Office Action is responsive to the communication filed on 04/04/2022 and agreements reached during the Examiner initiated interview.
Claims 1 & 5- 21 are allowed. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James L. Shands (#54,439) on 04/26/2022. For the following amended claims underline emphasis indicates insertions by the examiner and strikethrough or [[ ]] emphasis indicate deletions by the examiner. 

Please amend the claims as follows:

1.	(Currently Amended) A hot-swap controller that regulates a supply of power from an input node to a load coupled to an output node, comprising:
	at least one limiting circuit configured to control a first switch connected between the input node and the load to limit an output current of the first switch for application to the load;
	a control logic circuit that determines a state of the first switch and outputs a local state signal representing a local state;
	a communication circuit responsive to the local state signal to establish a level corresponding to the local state at a communication circuit output; 
	a communication terminal that is responsive to the communication circuit output and that is adapted to connect to a second communication terminal of a second hot-swap controller to communicate the local state to the second hot-swap controller, wherein the second hot-swap controller includes at least one limiting circuit configured to control a second switch connected between the input node and the load to limit an output current of the second switch for application to the load,
	wherein the hot-swap controller is a first hot-swap controller, and wherein the control logic circuit implements a state diagram having at least three states: a first state where the first and second hot-swap controllers are OFF; a second state where the first switch and the second switch are turned ON for normal operation; and a third state where the first and second switches have reached current limit; and
a first timer that is initiated when the first hot-swap controller enters the third state, wherein the first and second switches are turned OFF when the first timer times out while the first hot-swap controller remains in current limit in the third state,
	wherein the control logic circuit of the first hot-swap controller includes at least one low-stress stage start switch, wherein the second hot-swap controller includes a control logic circuit including at least one low-stress stage start switch, wherein the control logic circuit of the first hot-swap controller implements the state diagram with a further state comprising a fourth state where all low-stress stage start switches are turned ON and all other switches are OFF, further comprising a second timer that is initiated when the first hot-swap controller enters the fourth state, wherein a fault signal is signaled when the first timer times out before the low-stress stage start switches successfully charge the load.

2.	(Canceled).

3.	(Canceled).

4.	(Canceled).

5.	(Currently Amended) The controller of claim [[3]] 1, wherein the communication circuit outputs an OFF signal to the communication terminal when the controller is in the first state, a low-stress start signal to the communication terminal when the controller is in the fourth state, an ON signal to the communication terminal when the controller is in the second state, and a current limit signal to the communication terminal when the controller is in the third state.

6.	(Previously Presented) The controller of claim 5, wherein the OFF signal has a voltage between ground and a first threshold, the low-stress start signal has a voltage between the first threshold and a second threshold greater than the first threshold, the ON signal has a voltage between the second threshold and a third threshold greater than the second threshold, and the current limit signal has a voltage greater than the third threshold.

7.	(Previously Presented) The controller of claim 6, wherein when the second hot-swap controller is in a different local state than the first hot-swap controller, the first hot-swap controller and the second hot-swap controller arbitrate whereby the first hot-swap controller in a lower state wins and the lower state becomes an effective global state for the first hot-swap controller and the second hot-swap controller.

8.	(Previously Presented) The controller of claim 1, wherein the first switch is connected in series with a first current sense resistor between the input node and the load and a second switch is connected in series with a second current sense resistor between the input node and the load and configured in parallel with the series-connected first switch and first current sense circuit between the input node and the load, wherein the first limiting circuit limits current through the first switch using a first current limit amplifier that compares a voltage representing current in the first current sense resistor with a limit voltage produced by a voltage source to control the first switch to reduce a first output current when the sensed current in first current sense resistor exceeds a maximum value established by the limit voltage, and a second limiting circuit limits current through the second switch using a second current limit amplifier that compares a voltage representing current in the second current sense resistor with the limit voltage produced by the voltage source to control the second switch to reduce a second output current when the sensed current in second current sense resistor exceeds the maximum value established by the limit voltage.

9.	(Original) The controller of claim 8, further comprising a timer circuit that is initiated when both the first switch and the second switch are in current limit, wherein the timer circuit sets a maximum time that the first switch and the second switch may operate in current limit, and a startup timer circuit that times a startup of the first switch and issues a startup fault signal when the startup timer circuit times out before the load is fully charged.

10.	(Previously Presented) The controller of claim 1, wherein the first switch is connected in series with a first current sense resistor between the input node and the load and the second switch is connected in parallel with the first switch between the first current sense resistor and the load, wherein a second limiting circuit turns ON the second switch when the first switch is not in current limit and turns OFF the second switch when the first switch is in current limit and the second switch is outside its safe operating area.

11.	(Previously Presented) The controller of claim 1, further comprising a current limit hysteresis circuit, the current limit hysteresis circuit adding an offset to a current regulated by the at least one limiting circuit when the second switch is turned OFF.

12.	(Previously Presented) The controller of claim 11, wherein the current limit hysteresis circuit comprises a resistor and a current source between a current sense resistor and ground when the first switch is ON, the current limit hysteresis circuit adding a current to a current sensed by the current sense resistor when the second switch is turned OFF.

13.	(Original) The controller of claim 1, further comprising a plurality of series-connected switches and current sense resistors in parallel configuration between the input node and the load.

14.	(Original) The controller of claim 13, further comprising a plurality of shunt switches connected in parallel with the respective switches between the current sense resistors and the load.

15.	(Currently Amended) A system that regulates a supply of power from an input node to a load coupled to an output node, comprising:
	a first hot-swap controller connected between the input node and the load, the first hot-swap controller comprising a first communication circuit that outputs a conducting state of the first hot-swap controller to a first communication terminal; 
	a second hot-swap controller connected between the input node and the load, the second hot-swap controller comprising a second communication circuit that outputs a conducting state of the second hot-swap controller to a second communication terminal, wherein the first communication terminal is connected to the second communication terminal to enable the first hot-swap controller and the second hot-swap controller to communicate their respective conducting states to each other, wherein the second hot-swap controller includes at least one limiting circuit configured to control a second switch connected between the input node and the load to limit an output current of the second switch for application to the load;
	a control logic circuit that determines a state of a first switch and outputs a local state signal, wherein the control logic circuit implements a state diagram having at least three states: a first state where the first and second hot-swap controllers are OFF; a second state where the first switch and a second switch are turned ON for normal operation; and a third state where the first and second switches have reached current limit; and
	a first timer that is initiated when the first hot-swap controller enters the third state, wherein the first and second switches are turned OFF when the first timer times out while the first hot-swap controller remains in current limit in the third state,
	wherein the control logic circuit of the first hot-swap controller includes at least one low-stress stage start switch, wherein the second hot-swap controller includes a control logic circuit including at least one low-stress stage start switch, wherein the control logic circuit of the first hot-swap controller implements the state diagram with a further state comprising a fourth state where all low-stress stage start switches are turned ON and all other switches are OFF, further comprising a second timer that is initiated when the first hot-swap controller enters the fourth state, wherein a fault signal is signaled when the first timer times out before the low-stress stage start switches successfully charge the load.

16.	(Original) The system of claim 15, wherein the first hot-swap controller comprises a low-stress staged start hot-swap controller and the second hot-swap controller comprises a high-stress staged start hot-swap controller.

17.	(Original) The system of claim 15, wherein the first hot-swap controller comprises a low-stress staged start hot-swap controller and the second hot-swap controller comprises a parallel hot-swap controller having at least two switches operating in parallel to limit current between the input node and the load.

18.	(Currently Amended) A hot-swap controller that regulates a supply of power from an input node to a load coupled to an output node, comprising:
	an input terminal that receives a signal indicative of current between the input node and the load through a first switch; 
	a current limiting circuit comprising a current limit hysteresis circuit, the current limit hysteresis circuit adding an offset in a current regulated by the current limiting circuit when a second switch in parallel with the first switch is turned OFF; 
	a communication terminal that is responsive to a communication circuit output and that is adapted to connect to a second communication terminal of a second hot-swap controller to communicate a local state to the second hot-swap controller;
	a control logic circuit that determines a state of a first switch and outputs a local state signal, wherein the hot-swap controller is a first hot-swap controller, wherein the control logic circuit implements a state diagram having at least three states: a first state where the first and second hot-swap controllers are OFF; a second state where the first switch and a second switch are turned ON for normal operation; and a third state where the first and second switches have reached current limit; and
	a first timer that is initiated when the first hot-swap controller enters the third state, wherein the first and second switches are turned OFF when the first timer times out while the first hot-swap controller remains in current limit in the third state,
	wherein the control logic circuit of the first hot-swap controller includes at least one low-stress stage start switch, wherein the second hot-swap controller includes a control logic circuit including at least one low-stress stage start switch, wherein the control logic circuit of the first hot-swap controller implements the state diagram with a further state comprising a fourth state where all low-stress stage start switches are turned ON and all other switches are OFF, further comprising a second timer that is initiated when the first hot-swap controller enters the fourth state, wherein a fault signal is signaled when the first timer times out before the low-stress stage start switches successfully charge the load.

19.	(Previously Presented) The controller of claim 18, wherein the current limit hysteresis circuit comprises a resistor and a current source between a current sense resistor and ground when the first switch is ON, the current limit hysteresis circuit adding a current to a current sensed by the current sense resistor when the second switch is turned OFF.

20.	(Original) The controller of claim 18, wherein the current limiting circuit provides a control output to turn ON the second switch when the first switch is not in current limit and to turn OFF the second switch when the first switch is in current limit or the second switch is outside its safe operating area.

21.	(Previously Presented) The controller of claim 1, wherein the communication circuit establishes a voltage or current level corresponding to the local state at the communication circuit output.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTOSH R. POUDEL whose telephone number is (571)272-2347.  The examiner can normally be reached on Monday - Friday (8:30 am - 5:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANTOSH R POUDEL/Primary Examiner, Art Unit 2115